DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/07/2022 has been entered.
Claim Objections
Claim 12 is objected to because of the following informalities:  
Regarding Claim 12, “the material having pressure absorbent property” should recite “pressure absorbent material” for clarity. 
Appropriate correction is required.
 Claim Rejections - 35 USC § 112
Claims 1, 4-8, 10-11, 13, 14, 24, 27, 28, and 31-33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 1, the claim recites “rubber-like.” The phrase "rubber-like" renders the claim indefinite because the claim includes elements not actually disclosed (those encompassed by "like"), thereby rendering the scope of the claim unascertainable. Terms such as "-like" are similar to terms such as "or the like" or "and the like" which have been held to be indefinite in a claim since they extend the otherwise definite scope of terms to an indefinite scope. See Ex parte Caldwell, 1906 CD 58 (Commr. Pats. 1905); Ex parte Remark, 15 USPQ2d 1498 (BPAI 1990). Also similar to the use of "-type" which has been held to be indefinite in a claim for these reasons. See Ex parte Copenhaver, 109 USPQ 118. See MPEP 2173.05(b) (sections E-F).
In addition, “rubber-elastic properties” is also indefinite, as it is uncertain what is a rubber-elastic property. The specification does not recite what is considered a rubber-elastic property. 
Claims 4-8, 10-11, 13, and 14 are also rejected, due to their dependency on Claim 1.  
Regarding Claim 24, the claim recites “rubber-like.” The phrase "rubber-like" renders the claim indefinite because the claim includes elements not actually disclosed (those encompassed by "like"), thereby rendering the scope of the claim unascertainable. Terms such as "-like" are similar to terms such as "or the like" or "and the like" which have been held to be indefinite in a claim since they extend the otherwise definite scope of terms to an indefinite scope. See Ex parte Caldwell, 1906 CD 58 (Commr. Pats. 1905); Ex parte Remark, 15 USPQ2d 1498 (BPAI 1990). Also similar to the use of "-type" which has been held to be indefinite in a claim for these reasons. See Ex parte Copenhaver, 109 USPQ 118. See MPEP 2173.05(b) (sections E-F).
In addition, “rubber-elastic properties” is also indefinite, as it is uncertain what is a rubber-elastic property. The specification does not recite what is considered a rubber-elastic property. 
Claim 27 and 28 are also rejected, due to their dependency on Claim 24. 
Regarding Claim 31, the claim recites “rubber-like.” The phrase "rubber-like" renders the claim indefinite because the claim includes elements not actually disclosed (those encompassed by "like"), thereby rendering the scope of the claim unascertainable. Terms such as "-like" are similar to terms such as "or the like" or "and the like" which have been held to be indefinite in a claim since they extend the otherwise definite scope of terms to an indefinite scope. See Ex parte Caldwell, 1906 CD 58 (Commr. Pats. 1905); Ex parte Remark, 15 USPQ2d 1498 (BPAI 1990). Also similar to the use of "-type" which has been held to be indefinite in a claim for these reasons. See Ex parte Copenhaver, 109 USPQ 118. See MPEP 2173.05(b) (sections E-F).
In addition, “rubber-elastic properties” is also indefinite, as it is uncertain what is a rubber-elastic property. The specification does not recite what is considered a rubber-elastic property. 
Claims 32 and 33 are also rejected, due to their dependency on Claim 1.
Examiner’s Note
The Examiner notes Claim 15 and other dependent method claims are not currently eligible for rejoinder, as it does not contain all the limitations of an allowable product claim or depend on an allowable product claim. 
The Examiner notes Claim 22 has a §112(b) issue with CP Styrene. 
The Examiner notes Claims 29 and 30 would be eligible for rejoinder after the §112 rejection of Claim 24 is overcome. 
Allowable Subject Matter
Claim 26 is allowed.
The remaining non-withdrawn claims do not have any §103 rejections; however, still have §112(b) rejections. 
Response to Argument
Applicant’s arguments have been fully considered.
The prior §103 rejections have been withdrawn, due to Applicant’s amendments. 
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ZHANG whose telephone number is (571)270-0358. The examiner can normally be reached Monday through Friday: 9:30am-3:30pm, 8:30PM-10:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FRANK VINEIS can be reached on (571)270-1547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Michael Zhang/Primary Examiner, Art Unit 1781